Citation Nr: 0634318	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for removal of 
the left testicle, currently evaluated as 0 percent disabling 
(noncompensable). 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for neuralgia due to entrapment of the ilio-
inguinal nerve, post left orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2005.  The Board remanded 
the case to the RO in order to provide the veteran with a VA 
examination for the purpose of determining the nature and 
severity of the veteran's service-connected removal of the 
left testicle.  In addition, the veteran was to be scheduled 
for specific examinations with genitourinary and neurological 
specialists to determine whether there are any residuals from 
the service-connected removal of the left testicle including 
whether there is nerve impairment or entrapment in the left 
testicle and/or scrotum, whether there is a painful scar, and 
whether the veteran suffers from erectile dysfunction.  In 
addition, the RO was to contact the veteran and ask him to 
complete a release authorizing VA to obtain private medical 
records relating to his claim. This matter was originally on 
appeal from a May 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans' Affairs (VA) in St. 
Petersburg, Florida, which, in pertinent part, granted the 
veteran's claim for service connection for removal of the 
left testicle and evaluated it as 0 percent disabling 
(noncompensable).    

In August 2006, the RO granted service connection for 
neuralgia due to nerve entrapment of the ilio-inguinal nerve, 
post orchiectomy, rating the condition as 10 percent 
disabling.  The RO's August 2006 rating decision advised the 
veteran that: "This decision is ancillary to the issue(s) on 
appeal.  It is regarded as inextricably intertwined with the 
appellate issue(s) decided herein.  No further action is 
required."  Both issues were then addressed in an August 
2006 supplemental statement of the case (SSOC).  The Board 
finds that the August 2006 rating decision merely granted a 
separate rating for additional manifestations of the service-
connected disability and therefore the issues are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Accordingly, both issues are properly on 
appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  The Board has recharacterized the issues 
above to reflect all issues currently on appeal.

The Board notes that the veteran testified at a June 2005 
travel Board hearing.  A transcript of the proceeding has 
been associated with the veteran' claims file.  

The August 2005 Board Remand noted that at the June 2005 
Board hearing the veteran raised the following issues: 1) an 
earlier effective date for his service-connected removal of 
left testicle; 2) service connection for a psychiatric 
disorder, including anxiety and post-traumatic stress 
disorder (PTSD), as secondary to service-connected removal of 
left testicle; and 3) painful right testicle, as secondary to 
service-connected removal of left testicle.  These claims 
have not been adjudicated by the agency of original 
jurisdiction, and are again REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's left testicle has been removed while the 
right testicle is functional.

2.  The veteran's scar along the left side of the scrotum is 
well healed, measures 6 cm long by 0.25 cm wide, does not 
limit motion or function, is not objectively tender or 
painful on examination, and is not unstable or deep.     

3.  The veteran's service-connected neuralgia due to nerve 
entrapment of the ilio-inguinal nerve, post left orchiectomy, 
produces severe to complete paralysis of the ilio-inguinal 
nerve.




CONCLUSIONS OF LAW

1.  An initial compensable rating for the removal of the left 
testicle is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.10, 
4.115b, Diagnostic Code 7524, 4.118, Diagnostic Codes 7801-
7805 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for neuralgia due to entrapment of the ilio-inguinal 
nerve are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.10, 4.124a, 
Diagnostic Code 8530 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the August 2005 Remand, in July 2006 the veteran 
underwent VA genitourinary and neurological examinations.  
The July 2006 medical examinations fully complied with the 
instructions provided in the August 2005 Remand.  The 
examiners reviewed all relevant medical records in the claims 
file, obtained a history from the veteran, and evaluated the 
veteran with appropriate medical testing.  The examiner also 
opined on the nature and severity of the veteran's service-
connected removal of the left testicle and on all other 
relevant medical issues as directed by the Remand.  The RO 
also attempted to obtain private medical records that were 
relevant to the veteran's claim.  Because the RO obtained a 
competent medical opinion on all issues and attempted to 
obtain the private medical records from relevant treatment, 
the Board finds that there has been substantial compliance 
with the Board's August 2005 Remand.  See Dyment v. West, 13 
Vet. App. 141 (1999). 

The veteran maintains that an increase in disability rating 
is warranted because the ratings assigned, (0 percent for 
removal of the left testicle and 10 percent for neuralgia due 
to nerve entrapment, post left orchiectomy), do not fully 
compensate him for his physical deformity which has affected 
his personal life since 1981.  

The Board finds that the medical evidence of record does not 
substantiate an initial compensable disability rating at any 
time from the date of service connection to the present for 
the removal of the left testicle.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  The Board also finds that the medical 
evidence of record does not substantiate an initial rating in 
excess of 10 percent at any time from the date of service 
connection to the present for neuralgia due to nerve 
entrapment, post left orchiectomy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530.    



I.  Disability evaluations generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial rating assigned to the 
veteran's disability upon awarding service connection.  
Accordingly, the entire body of evidence is for 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

II. Left testicle   

The veteran is currently rated at a noncompensable level 
under 38 C.F.R. § 4.115b, Diagnostic Code 7524, for removal 
of the left testis.  Since this is a Fenderson situation, the 
Board will review all of the medical evidence and determine 
the appropriate ratings to be assigned from the date service 
connection was granted.

Under Diagnostic Code 7524, a noncompensable rating is 
assigned for removal of one testis.  A 30 percent rating is 
assigned for removal of both testes.  In the note following 
the diagnostic code, it states that in cases of the removal 
of one testis as the result of a service-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss.  Testis, undescended, or congenitally undeveloped is 
not a ratable disability.

The medical record does not show that the veteran's right 
testicle has been removed, nor does it show that his right 
testis is nonfunctioning.  The July 2006 VA medical 
examination report not only showed that the veteran's left 
testicle was absent but also indicated that the right 
testicle appeared to be normal, without mass or unusual 
tenderness.  As such, a 30 percent disability rating is not 
warranted in light of the fact that the veteran's right 
testicle has been found to be normal.  The Board notes the 
veteran is receiving special monthly compensation based on 
anatomical loss of a creative organ.

Accordingly, the veteran's claim for an initial compensable 
rating for removal of the left testicle must fail.  VA 
outpatient medical records from March 1998 to August 2004 
fail to provide any relevant medical evidence regarding the 
veteran's claim, the only other medical evidence of record.  
Consequently, there is no medical evidence that contradicts 
the July 2006 VA medical examination report.

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating for his service-connected removal of 
the left testicle, and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban, supra; 38 
C.F.R. § 4.14 (2006).

A separate rating could be assigned for the scar caused by 
the removal of the left testicle in 1981.  A 10 percent 
rating is assigned for scars, other than head, face, or neck 
that are deep or that cause limited motion and which cover an 
area exceeding 6 square inches (38 C.F.R. § 4.118, Diagnostic 
Code 7801).  A 10 percent rating is also assignable for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion which covers an area of 
144 square inches (929 sq. cm.) or greater.  (Diagnostic Code 
7802).  Unstable superficial scars warrant a 10 percent 
rating.  (Diagnostic Code 7803).  Scars which are superficial 
and painful on examination are assigned a 10 percent rating.  
(Diagnostic Code 7804).  Other scars are rated based on 
limitation of function of affected part.  (Diagnostic Code 
7805).  The notes to the aforementioned diagnostic codes 
provide that a deep scar is one associated with underlying 
soft tissue damage; a superficial scar is one not associated 
with underlying soft tissue damage; an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  


The July 2006 VA medical examination report indicated that 
the surgical scar from the left orchiectomy is not a source 
of the veteran's discomfort.  The examiner noted:

...There is a well-healed surgical scar in 
the left side of the scrotum.  The scar 
measures 6 cm long by 0.25 cm wide at its 
widest point.  The scar itself is not 
painful, the veteran's discomfort 
originates deeper within the scrotum and 
in a slightly different location.  The 
scar is not adherent to underlying 
tissue.  The texture of the skin is 
slightly irregular.  The scar is not 
unstable, there is no ulceration or skin 
breakdown.  The scar is neither elevated 
nor depressed.  The scar is superficial.  
There is no inflammation, edema, or 
keloid formation.  The color of the scar 
is normal.  There is no distortion, 
disfigurement, induration or 
inflexibility.  The scar itself does not 
limit motion or function.  

The Board finds that a separate rating is not warranted for 
the scar caused by the removal of the veteran's left testicle 
because there is no objective evidence that the scar is deep 
or covers an area exceeding 6 square inches, the scar causes 
limited motion which covers an area of 144 square inches or 
greater, the scar is superficial and unstable, the scar is 
superficial and painful on examination, or that the scar 
limits function of the affected part.  Again, there are no 
medical records in the veteran's claims file to contradict 
the July 2006 VA medical examination report.  Accordingly, 
the evidence does not support a higher rating under any of 
the rating criteria for scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006).

The neurological manifestations related to the veteran's 
condition will be discussed below.  The Board has reviewed 
all other relevant Diagnostic Codes and found them to be 
inapplicable to the veteran's current condition.  

Again, at no time after the effective date of the veteran's 
service connection has his disability met the criteria for a 
compensable rating, making staged ratings under Fenderson, 
supra, inappropriate.

The preponderance of the evidence is against the claim for an 
initial compensable rating for removal of the left testicle 
and the claim is denied.  The benefit of the doubt doctrine 
is not for application because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III. Neuralgia due to nerve entrapment

The neurological symptoms due to the veteran's service-
connected disability are rated under the criteria of 
Diagnostic Code 8530 for impairment of the ilio-inguinal 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  The RO 
assigned a 10 percent rating under Diagnostic Code 8530 from 
February 11, 2004, (the date of service connection).  This 
diagnostic code provides a maximum disability rating of 10 
percent, which requires severe to complete paralysis of the 
ilio-inguinal nerve.  

The July 2006 VA medical examination report indicated that 
the veteran was experiencing neuralgia.  The examiner 
concluded that the veteran has neuralgia, due to nerve 
entrapment, causing chronic pain, more likely than not caused 
by or a result of his previous traumatic injury/orchiectomy.  
The Board notes that there is no medical evidence of record 
to contradict the July 2006 medical opinion.  Accordingly, 
the July 2006 VA medical examination report supports the 
assignment of a 10 percent rating.  

The Board notes that the Secretary establishes disability 
ratings that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (2006).  The 10 percent 
disability rating encompasses a level of compensation for 
persistent symptoms due to disorders of the ilio-inguinal 
nerve and for any impairment in earning capacity due to the 
residual symptoms.  In light of the fact that the veteran is 
already receiving the maximum evaluation under the Diagnostic 
Code 8530 for impairment of the ilio-inguinal nerve since the 
date of service connection and no other neurological damage 
is shown by the medical evidence, staged ratings under 
Fenderson, supra, are inappropriate.

The Board has considered all other potentially applicable 
Diagnostic Codes; however, there is no medical evidence 
showing the veteran has any other neurological damage 
associated with his service-connected disability.  Therefore, 
the Board finds that no other neurological Diagnostic Codes 
are applicable to this claim.

The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for neuralgia due 
to entrapment of the ilio-inguinal nerve, post left 
orchiectomy, and the claim is denied.  The benefit of the 
doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated in January 2005, August 2005, March 2006, and 
May 2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although these 
letters were not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in August 2006.  The 
January 2005 letter specifically told the claimant to provide 
any relevant evidence in his possession, and informed him the 
evidence must show the disability had worsened to grant an 
increased rating.  The March 2006 letter informed the veteran 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the August 2005 letter 
explained to the veteran that he must give VA enough 
information about his records so that VA can request them 
from the person or agency that has them.  The August 2005 
letter also advised the veteran that it is his responsibility 
to make sure that VA receives all requested records that are 
not in the possession of a Federal department or agency.    

The Board notes that the May 2006 letter informed the veteran 
of how VA establishes a disability rating and the effective 
date for entitlement or increased entitlement to disability 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).     

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical records have been 
requested and obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The July 2006 VA examination reports are thorough and 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a higher initial evaluation for removal of the 
left testicle, currently evaluated as 0 percent disabling 
(noncompensable) is denied. 

Entitlement to an initial disability evaluation in excess of 
10 percent for neuralgia due to entrapment of the ilio-
inguinal nerve, post left orchiectomy, is denied.



. 
____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals















 Department of Veterans Affairs


